
	

113 HRES 229 IH: Calling for Syrian President Bashar al-Assad and others to be tried before the International Criminal Court for committing war crimes and crimes against humanity.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 229
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2013
			Mr. Israel (for
			 himself and Mr. Cole) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for Syrian President Bashar
		  al-Assad and others to be tried before the International Criminal Court for
		  committing war crimes and crimes against humanity.
	
	
		Whereas the United Nations estimates that since the
			 uprising in Syria began in March 2011, more than 70,000 people have been
			 killed;
		Whereas Syria and neighboring countries are facing a
			 growing humanitarian crisis, with hundreds of thousands of Syrians having fled
			 the country, and millions being displaced internally;
		Whereas under the command of President Bashar al-Assad,
			 Syrian Government forces and shabiha forces have been accused of gross human
			 rights violations including heavy shelling of civilian areas, widespread
			 pillaging and the burning of homes, denial of basic human needs such as food,
			 water, and medical care, mass torture and arrests, unlawful detention, and
			 brutal execution-style killings;
		Whereas the United States has implemented a series of
			 sanctions through five Executive orders pertaining to the situation in
			 Syria;
		Whereas the United Nations Human Rights Council has held
			 four Special Sessions, issued four reports of the Independent International
			 Commission of Inquiry on the Syrian Arab Republic, and adopted seven
			 resolutions devoted to the situation in Syria;
		Whereas the United Nations Security Council has adopted
			 three resolutions authorizing an advance team to monitor the ceasefire in Syria
			 and a short-lived United Nations Supervision Mission in Syria (UNSMIS);
		Whereas the United Nations General Assembly has adopted
			 five resolutions regarding human rights and the situation in Syria;
		Whereas the situation in Syria continues to deteriorate
			 despite such actions by the international community;
		Whereas, on February 22, 2012, the United Nations
			 Independent International Commission of Inquiry on the Syrian Arab Republic
			 found in its second report that after further review, “a reliable body of
			 evidence exists that, consistent with other verified circumstances, provides
			 reasonable grounds to believe that particular individuals, including commanding
			 officers and officials at the highest levels of Government, bear responsibility
			 for crimes against humanity and other gross human rights violations.”;
		Whereas, on February 5, 2013, the United Nations
			 Independent International Commission of Inquiry on the Syrian Arab Republic
			 found in its report that Syrian forces and affiliated militia committed crimes
			 against humanity, war crimes, and gross violations of international human
			 rights and that anti-government forces committed war crimes;
		Whereas the February 5, 2013, United Nations Independent
			 International Commission of Inquiry on the Syrian Arab Republic found that
			 government forces, affiliated militia, and anti-government forces have violated
			 the rights of children and that government forces and affiliated militia have
			 committed widespread sexual violence;
		Whereas the report recommends that the United Nations
			 Security Council take appropriate action and commit to human rights and
			 the rule of law by means of referral to justice, possibly to the International
			 Criminal Court, bearing in mind that, in the context of the Syrian Arab
			 Republic, only the Security Council is competent to refer the situation to the
			 Court;
		Whereas the United Nations High Commissioner for Human
			 Rights has repeatedly called on the United Nations Security Council to consider
			 referring the situation of Syria to the International Criminal Court;
			 and
		Whereas the International Criminal Court is an independent
			 body whose mission is to investigate and prosecute individuals for crimes
			 within its jurisdiction, including crimes against humanity, war crimes, and
			 genocide: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns the ongoing violence and
			 the systematic gross human rights violations carried out by Syrian Government
			 forces under direction of President Bashar al-Assad as well as abuses committed
			 by opposition forces;
			(2)expresses its
			 support for the people of Syria seeking peaceful democratic change; and
			(3)calls on the
			 United Nations Security Council, based on evidence that war crimes and crimes
			 against humanity have been perpetrated in Syria, to refer the situation of
			 Syria to the International Criminal Court.
			
